Woods, J.,
delivered the opinion of the court.
The hovel and most interesting -legal question, which isai’gued with much learning and ability by counsel for the respective parties, is this : Can the dual relations of vendor and vendee and landlord and tenant subsist between the same parties when the vendee has received from the vendor an absolute conveyance to the lands sought to be charged with rent? This is the key to an entrance upon a field of legal inquiry which has not yet been judicially explored, and whose boundaries have, not yet been ascertained and declared, so-far as the research of learned counsel, supplemented someAvhat by our own, discloses.
*496But this untried problem is not really presented in this controversy. Counsel have taken the words too literally, and have overlooked the spirit of the contract of the parties. We are not to fetter our investigation by mere words or peculiar forms of words. Through these we must look to ascertain the intention of the parties. They are the vehicles only by which we are transported in our search for the true intent of the parties and the real meaning of their contract. The calling of that rent which is not rent does not make it such, but we should endeavor to construe the contract in such maimer as to effectuate the intention of the parties, if that be ascertainable, and give vitality to every part of it, if possible.
The true view of the real intention of the parties is this, in our opinion, viz.: For the payment of the interest notes given by the grantee to his vendor, a security in the shape of an equitable lien upon the agricultural products to be grown upon the premises conveyed was created, and this is absolutely free from objection from any point of observation. In this aspect, the appellee has a complete defense to the action brought against him for moneys had and received, as this suit is, practically. It is in its nature an equitable action, and the equitable lien of appellee was properly set up as a defense to the appellant’s demand. The appellee had already, before suit was brought, resorted to the security afforded by his equitable lien, and had received satisfaction of his debt; and all this he was entitled to show in successful defense of the action brought against him.

Affirmed.